Exhibit 99.1 The Stromag Business Combined Financial Statements For the Years Ended 31 December 2015 and 31 December 2014 Page 1 of 29 Combined Income Statement For the years ended 31 December 2015 and 31 December 2014 Notes €000 €000 Sales 2 Operating profit 3 Interest payable Interest receivable Other net financing charges Net financing costs 4 Profit before taxation Taxation 5 Profit after taxation for the year Combined Statement of Comprehensive Income For the years ended 31 December 2015 and 31 December 2014 Notes €000 €000 Profit after taxation for the year Other comprehensive income Items that may be reclassified to profit or loss Currency variations- arising in year Taxation 5 Items that will not be reclassified to profit or loss Remeasurement of defined benefit plans 19 Taxation 5 Other comprehensive income for the year Total comprehensive income for the year Page 2 of 29 Combined Statement of Changes in Invested Capital For the years ended 31 December 2015 and 31 December 2014 Total invested capital Notes €000 At 1 January 2015 Profit for the year Other comprehensive income Total comprehensive income Dividends paid to the owners of the Stromag Business 6 Other transactions with owners of the Stromag Business 6 At 31 December 2015 At 1 January 2014 Profit for the year Other comprehensive income Total comprehensive income Dividends paid to the owners of the Stromag Business 6 Other transactions with owners of the Stromag Business 6 At 31 December 2014 Page 3 of 29 Combined Balance Sheet At 31 December 2015 and 31 December 2014 Notes €000 €000 €000 Assets Non-current assets Goodwill 8 Other intangible assets 8 Property, plant and equipment 9 Other receivables 10 Deferred tax assets 5 Current assets Inventories 11 Trade and other receivables 12 Cash and cash equivalents 14 Other financial assets 14 Total assets Liabilities Current liabilities Borrowings 14 Other financial liabilities 14 Trade and other payables 13 Current tax liabilities Provisions 16 Non-current liabilities Deferred tax liabilities 5 Trade and other payables 13 - - Provisions 16 Post-employment obligations 19 Total liabilities Net assets Total invested capital The financial statements on pages 2 to 27 were approved by the Board of Directors of GKN Industries Limited and authorised for issue on 17 January 2017. They were signed on its behalf by: /s/ Adam Walker Adam Walker, Director Page 4 of 29 Combined Cash Flow Statement For the years ended 31 December 2015 and 31 December 2014 Notes €000 €000 Cash flows from operating activities Cash generated from operations 18 Interest received Interest paid Tax paid Cash flows from investing activities Purchase of property, plant and equipment Purchase of intangible assets Proceeds from sale and realisation of fixed assets Cash flows from financing activities Proceeds from borrowing facilities Dividends paid to the owners of the Stromag Business 6 Movement in cash and cash equivalents Cash and cash equivalents at 1 January Currency variations Cash and cash equivalents at 31 December 18 Page 5 of 29 Notes to the Combined Financial Statements For the years ended 31 December 2015 and 31 December 2014 1 Accounting policies and presentation The Stromag Business’ significant accounting policies are summarised below.
